DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The claimed term CMS module is not clearly defined within the claim.  Although it is defined as a Camera Monitor System (CMS) within the specification; appropriate correction is still required to define it within claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Chubb (US 2003/0046887) in view of Bugher et al. (US 2017/0167967).
In regards to claim 1, Chubb discloses of a condensation prevention type transmission window for a test chamber, the transmission window being provided at the module test chamber, the transmission window comprising: a multilayer glass panel in which heating wires are coated on upper, lower, left, and right side surfaces thereof (for example see Paragraph 0003, environmental test chamber with a glass window that is subjected to condensation or frost, heated glass and/or perimeter heater wires assist in prevention of condensation).  
However, Chubb does not explicitly disclose of wherein the test chamber is for a CMS module.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. test chamber for a CMS module) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. (see Ex Parte Masham, 2 USPQ F.2d 1647 (1987))
Additionally, Bugher discloses of a condensation prevention type transmission window (for example 16) for camera monitor system (CMS, for camera 12) test chamber (for example 14), the transmission window (16) being provided at the module test chamber (14), the transmission window comprising: a heater (for example see 40, 46) to reduce condensation of the window (16, for example see Figs 1-3 and Paragraphs 0001, 0003, 0010-0018).
It would have been obvious to one of ordinary skill in the art to combine the condensation reduction/elimination windows of Chubb and Bugher for use in a camera monitor system as taught by Bugher for providing an environmental test chamber for a camera to test its reliability under a variety environmental and temperature conditions. 
In regards to claim 2, Chubb in view of Bugher disclose of the condensation prevention type transmission window of claim 1, further comprising: at each of opposite surfaces of the transmission window (16 of Bugher), an air injector (for example see nozzle 26 of Bugher) is provided to face an upper side edge and/or a lower side edge thereof, wherein the air injector injects air to form an air curtain (for example 50 of Bugher) on the transmission window (16, for example see Figs 1-3 and Paragraphs 0001, 0013, 0018 of Bugher).  

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 3, the prior art does not disclose of the condensation prevention type transmission window of claim 2, wherein the air injector comprises: an upper air injection pipe provided at the upper side edge of the transmission window and having a nozzle that injects air toward a lower side of the transmission window; a lower air injection pipe provided at the lower side edge of the transmission window and having a nozzle that injects air toward an upper side of the transmission window; and a flow path selection control valve provided at a branching point on a main airflow path, the branching point at which air is branched into the upper air injection pipe and the lower air injection pipe, wherein the flow path selection control valve is controlled on the basis of temperature of air contacting with the transmission window, such that when the temperature is low, air is injected from the lower air injection pipe, and when the temperature is high, air is injected from the upper air injection pipe, so the air curtain is spread out on the transmission window, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 4-6 are also objected to as being dependent on claim 3.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844